           Case 1:20-cv-11909-ADB Document 5 Filed 04/13/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

 DAVID BUL,                                         *
                                                    *
                 Plaintiff,                         *
                                                    *
                 v.                                 *       Civil Action No. 20-cv-11909-ADB
                                                    *
 VEGA, JR., Police Officer, et al.,                 *
                                                    *
                 Defendants.                        *
                                                    *

                                              ORDER

BURROUGHS, D.J.

        Pro se plaintiff David Bul filed this action against Chelsea Police Officer “Vega Jr.,”

alleging that the officer violated Bul’s constitutional rights by unlawfully handcuffing Bul and

placing him in detention.

        Bul filed a motion for leave to proceed in forma pauperis with his complaint. On March

13, 2021, the Court issued an order denying the motion without prejudice because Bul’s financial

information was incomplete. [ECF No. 4]. The Court ordered Bul to pay the $400 filing fee or

submit a renewed motion for leave to proceed in forma pauperis within twenty-one days. The

Court stated that failure to comply with the order could result in dismissal of this action.

        The time period for complying with the Court’s March 13, 2021 has expired. Bul has not

responded. Accordingly, the Court orders that this action be DISMISSED without prejudice for

failure to pay the filing fee.

        IT IS SO ORDERED.

  April 13, 2021                             /s/ Allison D. Burroughs
 DATE                                        UNITED STATES DISTRICT JUDGE
